FILED
                             NOT FOR PUBLICATION                             AUG 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KARAMVIR KAUR,                                   No. 08-70877

               Petitioner,                       Agency No. A077-659-265

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Karamvir Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s motion to reconsider

as untimely because it was filed more than a year after the BIA’s prior order. See

8 C.F.R. § 1003.2(b)(2) (motion to reconsider must be filed with the BIA within 30

days after the mailing of the decision).

      We lack jurisdiction to review Kaur’s equitable tolling contention because

she failed to exhaust this claim before the agency. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      We also lack jurisdiction to review the BIA’s October 4, 2006, and April 25,

2008, orders because Kaur did not timely petition for review of those decisions.

See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  08-70877